Title: From George Washington to George Savage, 17 March 1786
From: Washington, George
To: Savage, George



Sir
Mount Vernon March 17th 1786

I have received your letter of the 18th ulto, & one thousand bushels of Indian corn, and six bushels of peas, which your Schooner Molly and Betsey took in, on my acct at a Plantn of the deceased Mr Custis on Pamunky.
I have paid Mr Whitney, the skipper, twenty five pounds three shillings for freight of the same and taken his receipt therefor. I am Sir ⟨Your⟩ Most Obed. Servt

Go: Washington

